Citation Nr: 0733362	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to July 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2007 informal hearing presentation, the 
veteran and his representative indicated that the veteran's 
hearing loss increased in severity since his August 2003 VA 
examination and that a current examination was necessary.  As 
hearing loss is a disability which tends to be progressive in 
nature; as over three years have passed since the veteran was 
last examined by VA; and as an audiological evaluation from 
Denton Hearing Health reflect that the veteran was referred 
for hearing aids after the August 2003 VA audiological 
evaluation, it is plausible that the hearing loss disability 
has indeed increased in severity.  It is also noteworthy that 
as this is an appeal from the initial rating assigned with 
the grant of service connection, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
A contemporaneous VA examination is indicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided notice of what type of information and evidence 
was needed to substantiate his claim seeking an increased 
rating, but was not notified of the criteria for establishing 
an effective date of award.  The RO/Appeals Management Center 
(AMC) has the opportunity to correct any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given 
appropriate notice regarding effective 
dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
bilateral hearing loss since November 2003 
(the date of his last audiological 
evaluation associated with the claims 
file).  The RO/AMC should obtain complete 
records (those not already secured) of 
such treatment from all sources 
identified.

3.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current severity 
of his bilateral hearing loss disability.  

4.  The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue an appropriate 
Supplemental Statement of the Case and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



